DETAILED ACTION
This action is in response to RCE filed on 6/9/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-12, 14-19, 21-23 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170372301 A1, Abstract, The THIRD-PARTY VALUE ADDED WALLET FEATURES AND INTERFACES APPARATUSES, METHODS, AND SYSTEMS (“VAW”) facilitates allowing a third party service provider to integrate with an electronic wallet to provide a value-added service to a wallet consumer. The VAW may also be configured to facilitate the creation and funding of pre-paid accounts in a consumer's virtual wallet.
ii. US 20170285896 A1, Abstract, Techniques to control notifications for a collaboration platform. Content items being stored in the collaboration platform are shared amongst devices coupled to the collaboration platform. To determine whether to subscribe to notifications corresponding to a content item, a notification component of the collaboration platform examines the content item for characteristics of an indirect relationship between the shared content item and a user of a device of the devices. If the indirect relationship exists and warrants a subscription to the notifications, the notification component stores subscription data for the content item and in response to an occurrence of a subscribed activity, the notification component communicates a notification message to the user's device. Other embodiments are described and claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446